ORDER
PER CURIAM.
Appellant, Willie Adams, appeals the denial of his Rule 24.035 motion without an evidentiary hearing. On February 4, 1988, appellant entered a plea of guilty to one count of possession of cocaine and one count of possession of heroin for which he was sentenced to two consecutive five year sentences without parole. Appellant claims ineffective assistance of counsel based on counsel’s alleged promise of parole if he pled guilty. We have reviewed this allegation, the entirety of the record on which it is based, the findings and conclusions of the motion court, and we do not find the court’s findings to be clearly erroneous. Day v. State, 770 S.W.2d 692, 695 (Mo. banc 1989); Rule 24.035(j). We also find that an extended opinion would have no precedential value and, therefore, we affirm the motion court pursuant to Rule 84.16(b). A memorandum was sent to the parties setting forth the grounds for our decision.